DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Mar 2022 has been entered.

This Office Action is responsive to Applicant's Amendment and Remarks, filed 17 Mar 2022, in which claims 1, 4, 12, and 14-16 are amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/IB2018/055136, filed 12 Jul 2018; and claims benefit of foreign priority document DENMARK DKPA 2017 70567, filed 12 Jul 2017; this foreign priority document is in English.



Election/Restrictions
Amended Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Apr 2021.
Amended claims 14-16 are clearly drawn to a method and not interpreted as drawn to a product-by-process, therefore amended claims 14-16 are now drawn to a nonelected invention.

The election of species requirement detailed in the Requirement for Restriction/Election mailed 17 Feb 2021 is withdrawn.

Rejections Withdrawn
Applicant’s Amendment, filed 17 Mar 2022, with respect that claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claims 14-16 are drawn to a method rather than interpreted as drawn to a product-by-process.  
This rejection has been withdrawn. 


This rejection has been withdrawn. 

Applicant’s Amendment and Remarks, filed 17 Mar 2022, with respect that claims 1-5, 7-8, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) has been fully considered and is persuasive, as amended claim 1 recites the amorphous mixture wherein the pH of said mixture in its 5 w/w% aqueous solution at room temperature is 4.2 to around 5.8. Upon reconsideration of the scope of the claimed invention, Applicant's remarks are persuasive that the prior art EFSA Panel does not teach or fairly suggest the invention as claimed for the reasons further detailed herein. Further, while claims 4-5 and 8 do not explicitly repeat the statement that the pH of said mixture is determined at room temperature, these recitations reasonably find antecedent basis in the recitation in claim 1 in view of the supporting disclosure as amended.
This rejection has been withdrawn. 


This rejection has been withdrawn. 

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Both claims 4 and 8 are drawn to the recited pH, where the pH of said mixture in its 5 w/w% aqueous solution at room temperature is between 4.5 to 5.8. The claims 4 and 8 appear to cover the same thing despite a slight difference in wording.

	The following are new grounds of rejection necessitated by Applicant's Amendment, filed 17 Mar 2022, in which claims 1, 4, 12, and 14-16 are amended to change the scope and breadth of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Amended Claims 1-4, 7-8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EFSA 4183 (EFSA Journal, 2015, 13(7), 4183, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020).
	EFSA 4183 discloses lacto-N-neotetraose (LNnT) as a novel food ingredient. (page 1, abstract) EFSA 4183 discloses the product to be a powder which gives a pH of 5.0-7.0 for a 5% solution at 20°C, and contains a maximum of 0.3% acetic acid. (page 9, table 1) EFSA 4183 discloses the Novel Food Ingredient (NFI) is a white to off-white amorphous powder. (page 8, paragraph 7) EFSA 4183 discloses the embodiment of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Amended Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EFSA 4183 (EFSA Journal, 2015, 13(7), 4183, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) in view of Kuhnert (Foods, 3. Food Additives, Ullmann's Enyclopedia of Industrial Chemistry, 2015, Wiley-VCH Verlag GmbH & Co., 52 pages, First published: 28 January 2016, of record).
	EFSA 4183 teaches as detailed above.
	EFSA 4183 does not specifically disclose the acidic non-carbohydrate component is an inorganic acid such as sulfuric acid. (claims 6 and 17)
Kuhnert teaches known and authorized food additives generally regarded as safe and approved for specific purposes in food. (page 2, left column, section 1. Introduction) Kuhnert teaches a functional class of food additives are acidity regulators. (page 8, table 1) Kuhnert teaches approved acids and acidity regulators include acetic acid and sulfuric acid. (page 19, right column, section 3.2.4. Acids and Acidity Regulators; page 20, table 4)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine EFSA 4183 in view of Kuhnert to substitute the acetic acid disclosed in EFSA 4183 for sulfuric acid. EFSA 4183 teaches different embodiments of the product having different pH proportional to the amount of acetic acid present, and teaches the product to be a powder which gives a pH of 5.0-7.0. Kuhnert teaches acetic acid and sulfuric acid are authorized food additives known in the An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." Therefore it would have been obvious to substitute one art-recognized equivalent component for another known for the same purpose. 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 17 Mar 2022, have been fully considered and not found to be persuasive.
	Applicant's remarks regarding EFSA Panel in view of Kuhnert have been fully considered, however the new grounds of rejection over EFSA 4183 in view of Kuhnert rely on EFSA 4183 disclosing the embodiment of batch L01032K comprising 98.9% LNnT which gives a pH of 5.8 for a 5% solution at 20°C. In this case the teachings of Kuhnert suggest it would have been obvious to substitute art-recognized equivalent approved acids and acidity regulators, and no evidence is presented that the results or properties of the claimed invention are dependent on the species of acid selected.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is EFSA Panel (EFSA Journal, 2015, 13(7), 4184, 32 pages, provided by Applicant in IDS mailed 09 Apr 2020) and EFSA 4183 (EFSA .
EFSA Panel discloses as detailed in the Office Action mailed 17 Dec 2021.
EFSA 4183 discloses as detailed above.
EFSA Panel and EFSA 4183 does not specifically disclose the amorphous mixture wherein the pH of said mixture in its 5 w/w% aqueous solution is around 4.5.
	Applicant's remarks, filed 17 Mar 2022, are persuasive that the application as filed shows evidence that the claimed range is critical, or that the claimed pH range is result-effective and the disclosure in the prior art was insufficient to find the pH variable to be result-effective to provide the result disclosed in the application as filed. Upon reconsideration of all factors it would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of EFSA Panel or EFSA 4183 in order to optimize the pH of the amorphous mixture to arrive at the claimed invention including those properties or results therein.

Conclusion
Claim 5 is objected to as being dependent upon a rejected base claim.
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623